DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 11/25/2020. 
The status of the Claims is as follows:
Claim 9 has been cancelled;
Claims 1, 13, 18, 19 have been amended;
Claims 1-8 and 10-23 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20150136618; Patel) in view of Sibley (US 20160107796) and further in view of How to Charge a Humidor Humidifier (https://youtu.be/U3KmA0OFE2s; CheapHumidors).

Regarding Claim 1 Patel discloses a method of storing and preserving a product containing substance (par 1), the method comprising: 
a. providing a container assembly (10), the container assembly (10) comprising: 
i. a lid (21) and a container body (20), wherein the lid (21) is configured to be closed onto the container body (20) over an opening of the container body (20), the opening (29) providing access to an interior space comprising a product compartment (29) configured to store product (41); and 

ii. a liquid tight (par 39) humectant compartment (26) permanently secured within the assembly (10), the humectant compartment (26) comprising a rigid housing (22, 28, 24) configured to contain a liquid humectant solution (25) (par 48), Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 

At paragraph 39 Patel discloses the perforations (39) are configured to allow the contents of the lower storage compartment (26) to be physically separated from the upper internal storage compartment (29) where there is a wall (28) that comprises a screen, permeable membrane or any other barrier configured to prevent physical contact between the contents of the upper internal storage compartment (29) and the contents of the lower internal storage compartment (29) while allowing the humectant solution (25) to affect the atmosphere within the upper internal storage compartment. Since Patel discloses at par 48 that the humectant solution (25) can be a formulation, and Saari teaches that the humectant solution is a saturated aqueous solution in a fluid form the Examiner interprets permeable membrane or any other barrier configured to prevent physical contact between the contents of the upper internal storage compartment (29) and the contents of the lower internal storage compartment (29) to read over the “liquid tight” limitation. 

b. wherein the humectant solution (25) is in direct contact with the rigid housing (22, 24), and wherein the rigid housing (22, 24) is configured within the assembly (10) to prevent leaking of the liquid humectant solution (25) into the product compartment (29) while facilitating bidirectional transmission of moisture between the humectant compartment (26) and the product compartment (29), wherein the humectant solution (25) regulates relative humidity of the product compartment (29) to maintain the relative humidity at a predetermined level 60% to 65% (par 51); and 

c. storing the product in the product compartment; wherein the product is preserved by the method.(abstract)



Patel discloses storing and preserving tobacco (abstract) that has humidity sensitivity, Sibley teaches that cannabis and tobacco can be used in the same types of containers for the purposes of storage and preserving. (par 76) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the storing of tobacco in the product compartment as taught by Patel to storing cannabis in the product compartment as taught by Sibley, since par 76 of Sibley teaches that storing and preserving methods used for tobacco can be used for cannabis as recognized art equivalents. 

Patel discloses at par 48 that the humectant solution and wherein the humectant solution (25) is in direct contact with the rigid housing (22, 24). However, Patel in view of Sibley does not expressly teach the step of feeding the liquid humectant solution, through a filling process into the rigid housing so that the rigid housing contains the liquid humectant solution. 

CheapHumidors teaches a method of filling a humectant compartment for storing and preserving a product (Fig. 1). CheapHumidors further teaches a step of feeding the liquid humectant solution, through a filling process into the rigid housing so that the rigid housing contains the liquid humectant solution (Fig. 2) for the purposes of maintaining a steady relative humidity in a plant material storage process. (Fig. 3; time stamp 4:18-4:28) 



Regarding Claim 2 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant compartment (26) is permanently secured within the container body (20) (Fig. 6).

Regarding Claim 3 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant compartment (26) is permanently secured in a base portion of the container body (20). (Fig. 6)

Regarding Claim 10 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the liquid humectant solution (25) regulates relative humidity of the product compartment to maintain the relative humidity at a predetermined level; (abstract; par 12) 

Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 6921026). As such Saari (US 6921026) discloses at Col 3 lines 26-35 that the humectant solution is a saturated aqueous solution of a salt compound in a fluid form. 

Regarding Claim 11 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant solution regulates relative 

Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 6921026). As such Saari (US 6921026) discloses at Col 3 lines 26-35 that the humectant solution is a saturated aqueous solution of a salt compound in a fluid form. 

Patel also teaches wherein the saturated salt solution comprises one or more members selected from the group consisting of: lithium chloride, magnesium nitrate, potassium carbonate, magnesium acetate, sodium acetate, and ammonium. Saari (US 6921026) Col 4 lines 1-30

Regarding Claim 12 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant solution regulates relative humidity of the product compartment to maintain the relative humidity at a predetermined level; (page 15 lines 7-12)

Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 6921026). As such Saari (US 6921026) discloses at Col 3 lines 26-35 that the humectant solution is a saturated aqueous solution of a salt compound in a fluid form. 

Patel also teaches wherein the saturated salt solution includes one or more thickening agents to increase viscosity of the saturated salt solution. Saari (US 6921026) Col 6 lines 44-49

Regarding Claim 14 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant compartment: (26) is assembled to have a mechanical tolerance that provides liquid impermeability and moisture 

Regarding Claim 15 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant compartment (26) includes a housing cover (28) to contain the humectant solution within the rigid housing (22, 24).

Regarding Claim 16 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the housing cover (28) mates with the rigid housing (22, 24) at an interface that is mechanically toleranced to provide liquid impermeability and bidirectional permeability between the humectant compartment (26) and the product compartment. (par 51, 73)

Regarding Claim 17 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the housing cover (28) mates with the rigid housing (22, 24) by a snap-fit configuration. (par 38)

Regarding Claim 18 Patel discloses a method of making a container assembly for storing and preserving tobacco (par 1), the method comprising the steps of: 
(a)	providing a container body (20) and a lid (21) configured to be closed onto the container body (20) over an opening of the container body (20), the opening providing access to an interior space comprising a product compartment (29) adapted to store product; 

(b)	providing a liquid tight (par 39) humectant compartment (26) that is permanently secured within the body (20), the humectant compartment (26) comprising a rigid housing (22, 24); 



(c)	while the lid (21) is in an open position, a pre-determined volume (capacity of the compartment 26) of a liquid humectant solution (25), is held in the rigid housing (22, 24), wherein the liquid humectant solution (25) is in direct contact with the rigid housing (22, 24); 

Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 6921026). As such Saari teaches at Col 3 lines 26-35 that the humectant solution is a saturated aqueous solution in a fluid form. 
and 
(d)	closing the rigid housing (22, 24) with: 
(i)	a rigid housing cover (28) interfacing with the rigid housing (22, 24) with a mechanical tolerance that provides liquid impermeability and moisture permeability; (par 39, 73) and/or a 


Patel discloses all of the method steps except storing and preserving cannabis or cannabis-containing substance. Where Patel discloses storing and preserving tobacco (abstract) that has humidity sensitivity, Sibley teaches that cannabis and tobacco can be used in the same types of containers for the purposes of storage and preserving. (par 76) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the storing of tobacco in the product compartment as taught by Patel to storing cannabis in the product compartment as taught by Sibley, since par 76 of Sibley teaches that storing and preserving methods used for tobacco can be used for cannabis as recognized art equivalents. 

Patel discloses at par 48 that the humectant solution and wherein the humectant solution (25) is in direct contact with the rigid housing (22, 24). However, Patel in view of Sibley does not expressly teach the step of feeding a pre- determined volume of a liquid humectant solution, in a filling process, into the rigid housing, wherein the liquid humectant solution is in direct contact with the rigid housing;

CheapHumidors teaches a method of filling a humectant compartment for storing and preserving a product (Fig. 1). CheapHumidors further teaches a step of feeding a pre- determined volume of a liquid humectant solution, in a filling process into the rigid housing wherein the liquid humectant solution is in direct contact with the rigid housing (Fig. 2) providing a recharging of the humectant 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Patel in view of Sibley with the step of feeding a liquid humectant solution through a filling process as taught by CheapHumidors since time stamp 4:18-4:28 of CheapHumidors suggests that such a modification provides a recharging of the humectant compartment for the purposes of maintaining a steady relative humidity in a plant material storage process. 

Regarding Claim 19 Patel discloses a method of making a liquid tight container assembly for storing and preserving tobacco substance (par 1), the method comprising the steps of: 
providing a container body (20) and a lid (21) configured to be closed onto the container body (20) over an opening of the container body (20), the opening providing access to an interior space comprising a product compartment (29) adapted to store product the tobacco (Figs. 1 and 2); 
providing a humectant compartment (26), initially separate (par 39) from the container assembly (20, 21, 29), the humectant compartment (26) comprising a rigid housing (22, 24) containing a predetermined volume (capacity of compartment 26) of a liquid humectant solution (25), wherein the liquid humectant solution (25) is in direct contact with the rigid housing (22, 24), the rigid housing (22, 24)   comprising: 
a liquid impermeable and moisture permeable portion (par 39, 48, 73); and/or a 
rigid housing cover (28) interfacing with the rigid housing (22, 24) with a mechanical tolerance that provides liquid impermeability and moisture permeability (par 39, 73); and 
permanently securing the humectant compartment (26) within the body (20) or the lid (21), 
wherein the liquid humectant solution (25) provides a 60% to 65% relative humidity in the product compartment (29) while the lid (21) is in a closed position. (par 51)

Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 6921026). As such Saari (US 6921026) discloses at Col 3 lines 26-35 that the humectant solution is a saturated aqueous solution in a fluid form. 

Patel discloses all of the method steps except feeding the liquid humectant solution, through a filling process into the rigid housing so that the rigid housing contains the liquid humectant solution and storing cannabis or cannabis-containing substance in the product compartment. 

Patel discloses storing and preserving tobacco (abstract) that has humidity sensitivity, Sibley teaches that cannabis and tobacco can be used in the same types of containers for the purposes of storage and preserving. (par 76) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the storing of tobacco in the product compartment as taught by Patel to storing cannabis in the product compartment as taught by Sibley, since par 76 of Sibley teaches that storing and preserving methods used for tobacco can be used for cannabis as recognized art equivalents. 

Patel discloses at par 48 that the humectant solution and wherein the humectant solution (25) is in direct contact with the rigid housing (22, 24). However, Patel in view of Sibley does not 

CheapHumidors teaches a method of filling a humectant compartment for storing and preserving a product (Fig. 1). CheapHumidors further teaches a step of feeding the liquid humectant solution, through a filling process into the rigid housing so that the rigid housing contains the liquid humectant solution (Fig. 2) providing a recharging of the humectant compartment for the purposes of maintaining a steady relative humidity in a plant material storage process. (Fig. 3; time stamp 4:18-4:28) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Patel in view of Sibley with the step of feeding a liquid humectant solution through a filling process as taught by CheapHumidors since time stamp 4:18-4:28 of CheapHumidors suggests that such a modification provides a recharging of the humectant compartment for the purposes of maintaining a steady relative humidity in a plant material storage process. 

Regarding Claim 22 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant solution regulates relative humidity of the product compartment to maintain the relative humidity at a predetermined level; (page 15 lines 7-12)

Where Patel discloses at par 48 that the humectant solution can be that of the solution disclosed in Saari et al (US 6921026). As such Saari (US 6921026) discloses at Col 3 lines 26-35 that the humectant solution is a saturated aqueous solution of a salt compound in a fluid form. 



Regarding Claim 23 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches all of the method steps except storing cannabis or cannabis-containing substance in the product compartment. Where Patel discloses storing and preserving tobacco (abstract) that has humidity sensitivity, Sibley teaches that cannabis and tobacco can be used in the same types of containers for the purposes of storage and preserving. (par 76) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the storing of tobacco in the product compartment as taught by Patel in view of Sibley and CheapHumidors to storing cannabis in the product compartment as taught by Sibley, since par 76 of Sibley teaches that storing and preserving methods used for tobacco can be used for cannabis as recognized art equivalents.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20150136618) in view of Sibley (US 20160107796) and CheapHumidors (https://youtu.be/U3KmA0OFE2s) as applied to Claim 1 above and further, in view of Egued (US 20120031779). 

Regarding Claim 4 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a humectant compartment (26) is permanently secured in a base portion of the container body (20). (Fig. 1)



Egued teaches a container assembly that includes a humectant compartment (1a, 2a) that is permanently secured within the lid (1c, 1d).

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the location of the humectant compartment in the container assembly of Patel in view of Sibley and CheapHumidors to locate the humectant compartment secured within the lid as taught by Egued substituting one humectant compartment location for the other to achieve the predictable result of providing moisture control to the container assembly for the purposes of maintaining a predetermined amount of humidity in the container. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claim 5-8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20150136618) in view of Sibley (US 20160107796) and CheapHumidors (https://youtu.be/U3KmA0OFE2s) as applied to claims 1 and 19 above and further, in view of Belfance et al. (US 6398067; hereinafter Belfance). 

Regarding Claim 5 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a lid (21) 

However Patel in view of Sibley and CheapHumidors does not expressly teach the lid is pivotally secured to the body by a hinge.

Belfance teaches a lid (30) is pivotally secured to the body by a hinge (34).

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of providing a lid of Patel in view of Sibley and CheapHumidors to include pivotally securing a lid to the container assembly by a hinge as taught by Belfance to substitute one lid for the other to achieve the predictable result of closing and opening the container assembly.

Regarding Claim 6 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a container assembly (10) however Patel does not expressly teach further comprising a tamper evident mechanism at an interface between the lid and the container body, the tamper evident mechanism securing the lid in a closed position on the body, the tamper evident mechanism comprising a breakable structure that secures the lid in the closed position, wherein breaking or otherwise disrupting the structural integrity of the breakable structure provides a visual indicator that the assembly has been tampered with.

Belfance teach  a method of storing and preserving  that includes a step of providing a container assembly comprising a tamper evident mechanism (Col 4 lines 60-67) at an interface between the lid (30) and the container body (10), the tamper evident mechanism (Col 4 lines 60-67) securing the lid (30) in a closed position on the body (10), the tamper evident mechanism (Col 4 lines 60-67) comprising a breakable structure (Col 4 lines 1-18) that secures the lid (30) in the closed position, wherein breaking or otherwise disrupting the structural integrity of the breakable structure (Col 4 lines 60-67) provides a visual indicator that the assembly has been tampered with. (Col 2 lines 4-10)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of providing a lid of Patel in view of Sibley and CheapHumidors to 

Regarding Claim 7 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a container assembly (10) however Patel does not expressly teach the tamper evident mechanism being configured for initial setting in a first position wherein the lid is closed and secured onto the container body, the tamper evident mechanism being releasable from the first position to release the lid, thus enabling the lid to be opened, wherein the tamper evident mechanism is configured to prevent retention in the first position after the tamper evident mechanism is released from the first position a single time.

Belfance teach  a method of storing and preserving  that includes a step of providing a container assembly that includes a tamper evident mechanism (Col 4 lines 60-67) being configured for initial setting in a first position wherein the lid (30) is closed and secured onto the container body (10), (Col 2 lines 4-20) the tamper evident mechanism (Col 4 lines 60-67) being releasable from the first position to release the lid (30), thus enabling the lid (30) to be opened, wherein the tamper evident mechanism (Col 4 lines 60-67) is configured to prevent retention in the first position after the tamper evident mechanism (Col 4 lines 60-67)  is released from the first position a single time. (Col 2 lines 05-25)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of providing a lid of Patel in view of Sibley and CheapHumidors to include pivotally securing a lid to the container assembly by a hinge as taught by Belfance since Col 2 lines 4-10 suggests that such a modification provides a visual indication that the lid has 

Regarding Claim 8 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a container assembly (10) however Patel does not expressly teach a cover that envelops at least a portion of the lid, the cover having a cover extension and the container body having a body extension, wherein the cover extension and body extension cooperate with each other to form the tamper evident mechanism, wherein release of the body extension from the cover extension or the cover extension from the body extension irreversibly disengages the tamper evident mechanism.

Belfance further teaches, the container assembly (1) further comprising a cover (40) that envelops at least a portion of the lid (30), the cover (40) having a cover extension (43) and the container body (10) having a body extension (20), wherein the cover extension (43) and body extension (20) cooperate with each other to form the tamper evident mechanism (Col 4 lines 60-67), wherein release of the body extension (20) from the cover extension (43) or the cover extension (43) from the body extension (20) irreversibly disengages the tamper evident mechanism (Col 4 lines 60-67). (Col 1 lines 56-65)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of providing a lid of Patel in view of Sibley and CheapHumidors to include pivotally securing a lid to the container assembly by a hinge as taught by Belfance since Col 2 lines 4-10 suggests that such a modification provides a visual indication that the lid has been opened for the purposes of displaying whether or not the container assembly has been tampered with.

Claim 20 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a lid (21) 
However Patel does not expressly teach the lid is pivotally secured to the body by a hinge.
Belfance teaches a lid (30) is pivotally secured to the body by a hinge (34).

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of providing a lid of Patel in view of Sibley and CheapHumidors to include pivotally securing a lid to the container assembly by a hinge as taught by Belfance to substitute one lid for the other to achieve the predictable result of closing and opening the container assembly.

Regarding Claim 21 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches, a container assembly (1) however Patel does not expressly teach further comprising providing a tamper evident mechanism on the assembly configured to secure the lid in a closed position on the body.

Belfance teach a method of storing and preserving that includes a step of providing a container assembly comprising a tamper evident mechanism (Col 4 lines 60-67) on the assembly that secures the lid (30) in the closed position on the body. (Col 2 lines 4-10)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of providing a lid of Patel in view of Sibley and CheapHumidors to include pivotally securing a lid to the container assembly by a hinge as taught by Belfance since Col 2 lines 4-10 suggests that such a modification provides a visual indication that the lid has been opened for the purposes of displaying whether or not the container assembly has been tampered with.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20150136618) in view of Sibley (US 20160107796) and CheapHumidors (https://youtu.be/U3KmA0OFE2s) as applied to Claim 12 above and further in view of Saari (US 5936178). 

Regarding Claim 13 the modified invention of Patel in view of Sibley and CheapHumidors teaches the invention as described above. Patel further teaches the humectant solution regulates relative humidity of the product compartment to maintain the relative humidity at a predetermined level; (page 15 lines 7-12)

Patel also teaches wherein the saturated salt solution includes one or more thickening agents to increase viscosity of the saturated salt solution. Saari (US 6921026) Col 6 lines 44-49

However, Patel does not expressly teach wherein the one or more thickening agents are selected from the group consisting of: hydroxyethyl cellulose, xanthan gum, alumina and fumed silica.

Saari teaches a container assembly that includes a humectant compartment further including a humectant solution includes one or more thickening agents to increase viscosity of the saturated salt solution where the thickening agent is xanthan gum (Col 2 lines 45-55). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to modify the saturated salt solution and thickening agent as taught by Patel in view of Sibley and CheapHumidors to include using xanthan gum as a thickening agent as taught by Saari since Col 2 lines 38-67 of Saari suggests that such a modification provides a thickener in a saturated salt .

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. 

Applicant’s Argument: Saari incorporated by Patel discloses use of a pouch, CheapHumidors discloses the use of a florist foam and consequently does not teach feeding a liquid directly into humectant compartment. 
Examiner’s Response: The limitations “feeding a liquid into a rigid housing”, “feeding a predetermined volume of a liquid humectant solution…into the rigid housing” and “feeding a predetermined volume of a liquid humectant solution directly into the rigid housing” does not require the absence of an absorbent material or pouch. Patel discloses at par 48 that the humectant solution (25) can be a formulation, and Saari teaches that the humectant solution is a saturated aqueous solution in a fluid form and CheapHumidors teaches feeding a liquid directly into a humectant compartment including a rigid housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731